Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 23, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149026                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 149026                                        Justices
  In re G. HARDIMAN, Minor.                                        COA: 317996
                                                                   Ottawa CC Family Division:
                                                                   11-070842-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the March 13, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 23, 2014
           p0520
                                                                              Clerk